OPINION — AG — INSOFAR AS OPERATING EXPENSES OF THE STATE FIRE MARSHALL DEPARTMENT IS CONCERNED, THAT IF THE GOVERNOR SHOULD FIND, UPON INVESTIGATION, THAT THE WORK LOAD OF THE STATE FIRE MARSHALL HAS INCREASED SINCE THE ADJOURNMENT OF THE TWENTY FOURTH LEGIS. TO THE POINT THAT THE FUNDS APPROPRIATED BY SAID LEGIS. TO SAID DEPARTMENT FOR OPERATING EXPENSES ARE INSUFFICIENT TO CARRY OUT ITS LAWFUL FUNCTIONS, THAT SAID INCREASED WORK LOAD WAS NOT FORSEEN OR REASONABLY FORESEEABLE BY THE LEGIS., AND THAT THE REASON SAID FUNDS ARE INSUFFICIENT IS SAID INCREASED WORKLOAD, THEN AN ALLOCATION OF FUNDS BY THE GOVERNOR TO THE STATE FIRE MARSHALL FOR OPERATING EXPENSES IN AN AMOUNT REASONABLY CALCULATED TO PAY THE OPERATING EXPENSES OF THE DEPARTMENT FOR THE BALANCE OF THIS FISCAL YEAR WOULD NOT CONSTITUTE AN ABUSE OF DISCRETION ON THE PART OF THE GOVERNOR, AND THEREFORE WOULD BE LAWFUL. (EXPENDITURE CONTINGENCY OR EMERGENCY, BUDGET DIRECTOR) CITE: OPINION NO. JUNE 29, 1953 — MURRAY, 74 O.S. 319 [74-319], 62 O.S. 139.1 [62-139.1], 62 O.S. 139.4 [62-139.4], 62 O.S. 139.23 [62-139.23], 62 O.S. 139.27 [62-139.27] [62-139.27] (JAMES P. GARRETT)